Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 1 of 8




                                                         41-BAJ-SDJ
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 2 of 8
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 3 of 8
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 4 of 8




                                      REDACTED
                                   PER PRIVACY ACT
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 5 of 8
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 6 of 8
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 7 of 8
Case 3:20-cr-00041-BAJ-SDJ   Document 37   07/02/20 Page 8 of 8




                                              41-BAJ-SDJ
